DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-15 are objected to because of the following informalities:
Regarding claims 2-15, the Examiner respectfully suggests “An apparatus of claim” read “The apparatus of claim”.
Regarding claims 5-15, the Examiner respectfully suggests adding a comma after the claim number which the dependent claim depends from. For example, in claim 4, the Examiner respectfully suggests “A apparatus of claim 1 wherein the gap” read “The apparatus of claim 1, wherein the gap”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flexible element" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Clarification and correction is required.
Claim 4 recites the limitation “of another fluid” in line 1-2. However, “a fluid” has not been recited for in the limitation of claim 1, which claim 4 depends on, or claim 4. Therefore, it is unclear what fluid is being referred to in the limitation of claim 4. Clarification and correction is required.
Claim 5 recites the limitation "the other fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Clarification and correction is required.
Claim 10 recites the limitation “comprising the surface” in line 1. It is unclear whether “the surface” of claim 10 refers to the reference surface recited in claim 1 line 2 or a different surface. Clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 5, 9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US20170217052).
Regarding claim 1, Wu teaches an apparatus (three-dimensional printing apparatus; Figure 2A) for making a stereolithographic object (workpiece 20; Figure 2A), the apparatus comprising: 
a platform (curing platform 300; Figure 2A) for making the stereolithographic object thereon ([0020] workpiece 20 attached to a curing platform 300 of the three-dimensional printing apparatus), a reference surface (surface 134; Figure 2A) for receiving the flexible element (release layer 110; Figure 2A) and configured for shaping the flexible element when so received ([0017] plate 130 supports the release layer 110) and a flexible element (release layer 110; Figure 2A) mounted between the reference surface and the platform (see 110 between 134 and 300 in Figure 2A), the flexible element being in spaced apart relation to the reference surface to define a gap extending between the reference surface and the flexible element ([0020] the space between the release layer 110 and the surface 134 of the plate 130; see gap between 134 and 110 in Figure 2A), wherein in use a material for making the stereolithographic object (photosensitive liquid 10; Figure 2A) is disposed between the platform and the flexible element (see 10 between 300 and 110 in Figure 2A); 
a positioner ([0020] uplift of the workpiece 20 by the curing platform 300) operably coupled to at least one of the platform and the reference surface and operable to reduce the distance between the platform and the reference surface ([0027] The platform 300 moves away from the release layer 110 so that the workpiece 20 is lifted upward and separates from the release layer 110; where the platform eventually moves away from the release layer 110 as stated in [0027], then the platform 300 must first move toward the release layer 110 before the object is built and subsequently separated from the release layer. Figure 2A shows the build platform after it has come down to begin the object building process), wherein when the distance between the platform and the reference surface is so reduced (see the build platform in a position where the distance is reduced in Figure 2A) the gap remains at least partially open (see gap between 110 and 134in Figure 2A); and 
at least one a pressure equalization port (fluid passage 133; Figure 2A) providing pressure equalization between the gap and an exterior ([0020] uplift of the workpiece 20 by the curing platform 300 allows fluid F to flow through the fluid passage 133 and enter the space between the release layer 110 and the surface 134 of the plate 130, therefore eliminating low-pressure vacuum built up between the release layer 110 and the plate 130 and balancing the pressure along the two sides of the release layer 110).
Regarding claim 2, Wu teaches an apparatus of claim 1, wherein when the distance is so reduced a portion of the gap is closed and another portion of the gap remains open (see annotated Figure 2A below).

    PNG
    media_image1.png
    302
    509
    media_image1.png
    Greyscale

Regarding claim 3, Wu teaches the apparatus of claim 2, wherein the material for making the stereolithographic object comprises a fluid (photosensitive liquid 10; Figure 2A) for making the stereolithographic object ([0020] photosensitive liquid 10 is cured in the workpiece curing area R1 to form a workpiece 20), and the platform and the reference surface are cooperatively arranged for the fluid for making the stereolithographic object to hydraulically couple the stereolithographic object when being made to the flexible element ([0020] by applying an uplift force that is greater than only the adhesive force between workpiece 20 and the release layer 110, allowing the photosensitive liquid 10 to fill between the workpiece 20 and the release layer 110) such that the portion of the gap is hydraulically closed portions (see portions that are closed as weight of photosensitive liquid 10 pushes down against release layer 110 in annotated Figure 2A shown in the rejection of claim 2 above) when the positioner is operated to reduce the distance between the platform and the surface ([0027] The platform 300 moves away from the release layer 110 so that the workpiece 20 is lifted upward and separates from the release layer 110; where the platform eventually moves away from the release layer 110 as stated in [0027], then the platform 300 must first move toward the release layer 110 before the object is built and subsequently separated from the release layer. Figure 2A shows the build platform after it has come down to begin the object building process).
Regarding claim 4, Wu teaches an apparatus of claim 1 wherein the gap remains at least partially open for the ingress of another fluid between the flexible element and the surface when the positioner is operated to increase the distance between the platform and the surface ([0020] uplift of the workpiece 20 by the curing platform 300 allows fluid F to flow through the fluid passage 133 and enter the space between the release layer 110 and the surface 134 of the plate 130, therefore eliminating low-pressure vacuum built up between the release layer 110 and the plate 130 and balancing the pressure along the two sides of the release layer 110).
Regarding claim 5, Wu teaches an apparatus of claim 4, wherein the other fluid comprises air ([0021] uplift of the workpiece 20 by the curing platform 300 allows fluid F to flow through the fluid passage 133 and enter the space between the release layer 110 and the surface 134 of the plate 130, therefore eliminating low-pressure vacuum built up between the release layer 110 and the plate 130 and balancing the pressure along the two sides of the release layer 110).
Regarding claim 9, Wu teaches the apparatus of claim 1, wherein each of the at least one pressure equalization port comprises at least one of a groove and an aperture ([0020] fluid F to flow through the fluid passage 133 and enter the space between the release layer 110 and the surface 134 of the plate 130; an aperture is required for fluid to pass through fluid passage 133 and enter the space between the release layer 110 and the surface 134. If an aperture did not exist then fluid could not pass through fluid passage 133).
Regarding claim 14, Wu teaches an apparatus of claim 1 comprising a vessel (liquid tank 100; Figure 2A) for the material, the vessel comprising the flexible element (see 110 at bottom of 100 in Figure 2A).
Regarding claim 15, Wu teaches an apparatus of claim 1 wherein the flexible element is at a bottom of a vessel for containing the material (see 110 at bottom of 100 in Figure 2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US20170217052).
Regarding claim 6, Wu teaches an apparatus of claim 1. However, the embodiment of Figure 2 fails to teach the apparatus comprising a flexible element tensioner contacting the flexible element and defining a space interior of the flexible element tensioner comprising the gap, wherein the flexible element tensioner is arranged for pressure equalization between the gap and an exterior of the flexible element tensioner.
In a separate embodiment shown in Figure 4, Wu teaches the apparatus comprising a flexible element tensioner (at least one lifting device 150 in Figure 4; the lifting device props against surface 112 such that the film 110 would be put under tension) contacting the flexible element ([0023] the at least one lifting device 150 is disposed adjacent to the plate 130c and props against the surface 112. The at least one lifting device 150 is configured for lifting the release layer 110) and defining a space interior of the flexible element tensioner comprising the gap (see gap formed between lifting devices 150 in Figure 5), wherein the flexible element tensioner is arranged for pressure equalization between the gap and an exterior of the flexible element tensioner ([0025] lifting device 150 shifts upward and lifts the release layer 110 by propping against the surface 112, therefore separating the release layer 110 from the plate 130c and allowing the fluid F to enter the space between plate 130c and surface 112 of the release layer 110. Consequently, low-pressure vacuum built up between the release layer 110 and the plate 130c is eliminated and pressure along the two sides of the release layer 110 is balanced). The flexible element tensioner is one way to effectively reduce the uplift force required to separate the object built and prevent damage or deformation of the object or flexible element ([0025] thus effectively reducing the uplift force required to separate the workpiece 20 and the release layer 110 and preventing damage of the workpiece 20 or deformation of the release layer 100).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Wu comprise a flexible element tensioner, as taught by the embodiment of Figure 4 of Wu, for the benefit of reducing the uplift force required to separate the object built and prevent damage or deformation of the object or flexible element.
Regarding claim 7, modified Wu teaches the apparatus of claim 6. However, the embodiment of Figure 2 fails to teach the apparatus comprising one or more biasing elements that bias the flexible element tensioner and the flexible element together.
In a separate embodiment shown in Figure 4, Wu teaches one or more biasing elements that bias the flexible element tensioner and the flexible element together ([0025] the lifting device 150 shifts upward and lifts the release layer 110 by propping against the surface 112; a biasing element shifts the lifting device 150 upward).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have one or more biasing elements that bias the flexible element tensioner, as taught in the embodiment of Figure 4 of Wu, for the benefit of reducing the uplift force required to separate the object built and prevent damage or deformation of the object or flexible element, as discussed in the rejection of claim 6.
Regarding claim 8, modified Wu teaches the apparatus of claim 6. However, the embodiment of Figure 2 fails to teach wherein the flexible element tensioner comprises the at least one pressure equalization port.
In a separate embodiment shown in Figure 4, Wu teaches wherein the flexible element tensioner comprises the at least one pressure equalization port (see lifting device 150 forming portion of at least one pressure equalization port in annotated Figure 5 below).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the flexible element tensioner of modified Wu comprise the at least one pressure equalization port, as taught in the embodiment of Figure 4 of Wu, for the benefit of reducing the uplift force required to separate the object built and prevent damage or deformation of the object or flexible element, as discussed in the rejection of claim 6.

    PNG
    media_image2.png
    321
    462
    media_image2.png
    Greyscale

Regarding claim 10, Wu teaches the apparatus of claim 1, comprising a member (plate 130; Figure 2A) comprising the surface (see 134 on 130 in Figure 2A). However, the embodiment of Figure 2 of Wu fails to teach the wherein the member and the flexible element tensioner are cooperatively arranged to define the at least one pressure equalization port therebetween.
In a separate embodiment shown in Figure 4, Wu teaches wherein the member and the flexible element tensioner are cooperatively arranged to define the at least one pressure equalization port therebetween (see annotated Figure 5 in the rejection of claim 8 above).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the embodiment of Figure 2 of Wu comprise the flexible element tensioner of the embodiment of Figure 4 of Wu such that the member and the flexible element tensioner are cooperatively arranged to define the at least one pressure equalization port therebetween, for the benefit of reducing the uplift force required to separate the object built and prevent damage or deformation of the object or flexible element, as discussed in the rejection of claim 6.
Regarding claim 11, Wu teaches the apparatus of claim 1. However, the embodiment of Figure 2 of Wu fails to teach wherein a flexible element tensioner surface in contact with the flexible element is configured to define the at least one pressure equalization port.
In a separate embodiment shown in Figure 4, Wu teaches wherein a flexible element tensioner surface in contact with the flexible element is configured to define the at least one pressure equalization port (see annotated Figure 5 in the rejection of claim 8 above).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the embodiment of Figure 2 of Wu comprise a flexible element tensioner surface in contact with the flexible element to define the at least one pressure equalization port, as taught in the embodiment of Figure 4 of Wu, for the benefit of reducing the uplift force required to separate the object built and prevent damage or deformation of the object or flexible element, as discussed in the rejection of claim 6.
Regarding claim 12, modified Wu teaches the apparatus of claim 8, wherein the at least one pressure equalization port comprises a passageway that provides fluid communication with an atmosphere ([0020] allows fluid F to flow through the fluid passage 133 and enter the space between the release layer 110 and the surface 134 of the plate 130, therefore eliminating low-pressure vacuum built up between the release layer 110 and the plate 130 and balancing the pressure along the two sides of the release layer 110; an atmospheric pressure would eliminate the built-up low-pressure vacuum).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US20170217052), and further in view of Costabeber (US20160288421).
Regarding claim 13, Wu teaches the apparatus of claim 1. However, Wu fails to teach the apparatus comprising a fluid occluding diaphragm across each of the at least one pressure equalization port.
In the same field of endeavor pertaining to a stereolithography apparatus, Costabeber teaches the apparatus comprising a fluid occluding diaphragm across each of the at least one pressure equalization port ([0037] the valve means 6 comprise a first membrane 9 provided with a hole 10 that is normally closed and is configured so that it opens elastically as a result of the effect of said pressure difference exceeding the predefined value). The fluid occluding diaphragm provides an economical way to provide a valve for the at least one pressure equalization port ([0038] Advantageously, said first membrane 9 represents a particularly economical way to produce the valve means 6).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Wu comprise a fluid occluding diaphragm across each of the at least one pressure equalization port, as taught by Costabeber, for the benefit of providing an economical way to provide a valve for the at least one pressure equalization port

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 14, and 15 of U.S. Patent No. 11,318,672 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application include an apparatus for making a stereolithographic object, the apparatus comprising: a platform for making the stereolithographic object thereon, a reference surface and a flexible element mounted between the reference surface and the platform, the flexible element being in spaced apart relation to the reference surface to define a gap extending between the reference surface and the flexible element, wherein in use a material for making the stereolithographic object is disposed between the platform and the flexible element; a positioner operably coupled to at least one of the platform and the reference surface and operable to reduce the distance between the platform and the reference surface, wherein when the distance between the platform and the reference surface is so reduced the gap remains at least partially open; and at least one pressure equalization port and providing pressure equalization between the gap and an exterior.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,318,672 (reference application) in view of Wu et al. (US20170217052).
The reference application teaches an apparatus for making a stereolithographic object (see claim 1 line 1 of reference application), the apparatus comprising: a platform for making the stereolithographic object thereon (see claim 1 line 3 of reference application), a reference surface (see “a surface” in claim 1 line 3 of reference application) and a flexible element mounted between the reference surface and the platform (see claim 1 line 3-4 in reference application), the flexible element being in spaced apart relation to the reference surface to define a gap extending between the reference surface and the flexible element (see claim 1 line 4-6 in reference application), wherein in use a material for making the stereolithographic object is disposed between the platform and the flexible element (See claim 1 line 6-7 in reference application); a positioner operably coupled to at least one of the platform and the reference surface and operable to reduce the distance between the platform and the reference surface, wherein when the distance between the platform and the reference surface is so reduced the gap remains at least partially open (see claim 1 line 8-10 of reference application); and at least one pressure equalization port (see claim 1 line 12-13 in the reference application) and providing pressure equalization between the gap and an exterior (see claim 1 line 14-15 in the reference application). However, the reference application fails to teach the reference surface receives the flexible element and is configured for shaping the flexible element when so received, and the pressure equalization port providing pressure equalization between the gap and an exterior.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Wu teaches the reference surface (surface 134; Figure 2A) receives the flexible element (release layer 110; Figure 2A) and is configured for shaping the flexible element when so received ([0017] plate 130 supports the release layer 110), and the pressure equalization port providing pressure equalization between the gap and an exterior ([0020] uplift of the workpiece 20 by the curing platform 300 allows fluid F to flow through the fluid passage 133 and enter the space between the release layer 110 and the surface 134 of the plate 130, therefore eliminating low-pressure vacuum built up between the release layer 110 and the plate 130 and balancing the pressure along the two sides of the release layer 110).The reference surface being configured for shaping the flexible element when received and the pressure equalization port providing pressure equalization between the gap and an exterior eliminate the low-pressure vacuum built between the flexible layer and the build platform, making it easier to remove the object being built ([0006] An embodiment of the present invention utilizes the fluid passage(s) disposed on the plate or the lifting device(s) for lifting the release layer to balance the pressure along the two sides of the release layer, thus eliminating the low-pressure vacuum built between the release layer and the plate).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the reference surface being configured for shaping the flexible element when received and the pressure equalization port providing pressure equalization between the gap and an exterior, as taught by Wu, for the benefit of eliminating the low-pressure vacuum built between the flexible layer and the build platform such that it is easier to remove the object being built.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743